DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 12/30/2020. This communication is considered fully responsive and sets forth below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 	Claim 1, 18,29 and 30are rejected under 35 U.S.C. 103 as being unpatentable over Rimini  et al US 2013/0044791 A1 refers as Rimini , in view of  WANG et al US 2018 / 0278373 A1 refers as WANG
Regarding claim 1 , Rimini discloses  A method for interference mitigation by a user equipment (UE) [0039]  discuss terminal ( i.e. UE) may utilize an interference cancellation technique as described herein to improve performance of the system) supporting a plurality of carriers, comprising: 
receiving signaling on the plurality of carriers([0121] discuss  LTE-A requires simultaneous reception of B17 and B4 channels with each radio channel experiencing antenna receive diversity. Transmission for each band occurs through a single antenna (primary) with optional transmit diversity) ([0125] discuss B17 receive chain 1206) , wherein  the high band portion of the received signal may pass through a high-band switch (HB-SW) 1220, B4 Duplexer 1222( see[0124]); and 
dynamically([0051] discuss   digital non-linear filter based on Volterra series is proposed to adaptively reconstruct and cancel the non-linear Tx induced distortion as observed at the receiver) assigning   based on at least one criteria non-linear interference cancellation (NLIC), without network assistance, to a number  of the plurality of carriers ( fig. 12  item 1260,and [0132] The overall 6 coefficients non-linear filter may be derived as shown in block 1260 , wherein  the NL-IC scheme based on Volterra series may also be used to remove H3D( see [0127]) wherein  The top portion of the diagram 1240 represents the high band (HB) RF chain( see[0122]), and  ( fig. 12 item 1220,1222. applied only to available band, namely B4(i.e. plurality of carriers), out of two bands, namely B4 and B17, wherein b4 being the higher frequency band carrier)
wherein the NLIC is only available to a number of carriers that is less than a total number of carriers in the plurality of carriers at any one time( fig. 12 item 1220,1222. applied only to available band, namely B4(i.e. plurality of carriers), out of two bands, namely B4 and B17, wherein b4 being the higher frequency band carrier) 
 	Rimini does not disclose frequency band comprising a number of carriers, wherein the number varies over time, 
WANG discloses frequency band comprising a number of carriers, wherein the number varies over time [0397] discuss CC4-CC8 are carriers in the frequency band and also different numbers of CC5-CC7 in frequency band
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rimini by incorporating frequency band comprising a number of carriers, wherein the number varies over time as taught by WANG, in order to schedule a transmission in a number of carriers ([0349])


Regarding claim 18 , Rimini disclose A apparatus for interference mitigation by a user equipment (UE) [0039]  discuss terminal ( i.e. UE) may utilize an interference cancellation technique as described herein to improve performance of the system) supporting a plurality of carriers, comprising: 
at least one processor, memory coupled to the at least one processor, the memory comprising code executable by the at least one processor to cause the UE ( see [0011])to: 
([0121] discuss  LTE-A requires simultaneous reception of B17 and B4 channels with each radio channel experiencing antenna receive diversity. Transmission for each band occurs through a single antenna (primary) with optional transmit diversity) ([0125] discuss B17 receive chain 1206) , wherein  the high band portion of the received signal may pass through a high-band switch (HB-SW) 1220, B4 Duplexer 1222( see[0124]); and 
dynamically([0051] discuss   digital non-linear filter based on Volterra series is proposed to adaptively reconstruct and cancel the non-linear Tx induced distortion as observed at the receiver) assign based on at least one criteria non-linear interference cancellation (NLIC), without network assistance, to a number  of the plurality of carriers( fig. 12  item 1260,and [0132] The overall 6 coefficients non-linear filter may be derived as shown in block 1260 , wherein  the NL-IC scheme based on Volterra series may also be used to remove H3D( see [0127]) wherein  The top portion of the diagram 1240 represents the high band (HB) RF chain( see[0122]), and( fig. 12 item 1220,1222. applied only to available band, namely B4, out of two bands, namely B4 and B17, wherein b4 being the higher frequency band carrier)
wherein the NLIC is only available to a number of carriers that is less than a total number of carriers in the plurality of carriers at any one time( fig. 12 item 1220,1222. applied only to available band, namely B4, out of two bands, namely B4 and B17, wherein b4 being the higher frequency band carrier) 
Rimini does not disclose frequency band comprising a number of carriers, wherein the number varies over time, 
requency band comprising a number of carriers, wherein the number varies over time [ 0397] discuss CC4-CC8 are carriers in the frequency band and also different numbers of CC5-CC7  in frequency band
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rimini by incorporating frequency band comprising a number of carriers, wherein the number varies over time as taught by WANG, in order to schedule a transmission in a number of carriers ([0349])

Regarding claim 29, Rimini discloses An apparatus for interference mitigation by a user equipment (UE) supporting a plurality of carriers, comprising: 
means for receiving signaling on the plurality of carriers([0121] discuss  LTE-A requires simultaneous reception of B17 and B4 channels with each radio channel experiencing antenna receive diversity. Transmission for each band occurs through a single antenna (primary) with optional transmit diversity) ([0125] discuss B17 receive chain 1206) , wherein  the high band portion of the received signal may pass through a high-band switch (HB-SW) 1220, B4 Duplexer 1222( see[0124]); and 
means for dynamically([0051] discuss   digital non-linear filter based on Volterra series is proposed to adaptively reconstruct and cancel the non-linear Tx induced distortion as observed at the receiver)  assigning based on at least one criteria non-linear interference cancellation (NLIC), without network assistance, to a number  of the plurality of carriers( fig. 12  item 1260,and [0132] The overall 6 coefficients non-linear filter may be derived as shown in block 1260 , wherein  the NL-IC scheme based on Volterra series may also be used to remove H3D( see [0127]) wherein  The top portion of the diagram 1240 represents the high band (HB) RF chain( see[0122]), and( fig. 12 item 1220,1222. applied only to available band, namely B4, out of two bands, namely B4 and B17, wherein b4 being the higher frequency band carrier)
wherein the NLIC is only available to a number of carriers that is less than a total number of carriers in the plurality of carriers at any one time( fig. 12 item 1220,1222. applied only to available band, namely B4, out of two bands, namely B4 and B17, wherein b4 being the higher frequency band carrier) .  
Rimini does not disclose frequency band comprising a number of carriers, wherein the number varies over time, 
WANG discloses frequency band comprising a number of carriers, wherein the number varies over time [ 0397] discuss CC4-CC8 are carriers in the frequency band and also different numbers of CC5-CC7  in frequency band
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rimini by incorporating frequency band comprising a number of carriers, wherein the number varies over time as taught by WANG, in order to schedule a transmission in a number of carriers ([0349]).

Regarding claim 30, Rimini discloses A non-transitory storage medium for interference mitigation by a user equipment (UE) supporting a plurality of carriers, the non-transitory storage medium( see[0010]) comprising: 
code to receive signaling on the plurality of carriers([0121] discuss  LTE-A requires simultaneous reception of B17 and B4 channels with each radio channel experiencing antenna receive diversity. Transmission for each band occurs through a single antenna (primary) with optional transmit diversity) ([0125] discuss B17 receive chain 1206) , wherein  the high band portion of the received signal may pass through a high-band switch (HB-SW) 1220, B4 Duplexer 1222( see[0124]); and 					code to dynamically([0051] discuss   digital non-linear filter based on Volterra series is proposed to adaptively reconstruct and cancel the non-linear Tx induced distortion as observed at the receiver)  assign based on at least one criteria non-linear interference cancellation (NLIC), without network assistance, to a number of the plurality of carriers( fig. 12  item 1260,and [0132] The overall 6 coefficients non-linear filter may be derived as shown in block 1260 , wherein  the NL-IC scheme based on Volterra series may also be used to remove H3D( see [0127]) wherein  The top portion of the diagram 1240 represents the high band (HB) RF chain( see[0122]), and( fig. 12 item 1220,1222. applied only to available band, namely B4(i.e. plurality of carriers), out of two bands, namely B4 and B17, wherein b4 being the higher frequency band carrier)
wherein the NLIC is only available to a number of carriers that is less than a total number of carriers in the plurality of carriers at any one time( fig. 12 item 1220,1222. applied only to available band, namely B4, out of two bands, namely B4 and B17, wherein b4 being the higher frequency band carrier) .
Rimini does not disclose frequency band comprising a number of carriers, wherein the number varies over time, 
WANG discloses frequency band comprising a number of carriers, wherein the number varies over time [ 0397] discuss CC4-CC8 are carriers in the frequency band and also different numbers of CC5-CC7  in frequency band
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rimini by incorporating frequency band comprising a number 

Claim 2-6 ,8,11-12,16-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini  et al US 2013/0044791 A1 refers as Rimini , in view of  WANG et al US 2018 / 0278373 A1 refers as WANG in view of Wang et al US 2015/0126146 Al refer as Wang146.
Regarding claims2 and 19, the combination of Rimini and WANG discloses all features with respect to claims 1 and 18, respectively.								he combination of Rimini and WANG does not teach wherein the at least one criteria is based, at least in part, on a level of interference detected on a carrier.				Wang et al US 2015/0126146 Al discloses wherein the at least one criteria is based, at least in part, on a level of interference detected on a carrier ([0049]… the victim receivers may estimate the amount of interference power from interference signals 306 and 326 that is expected to overlap with the signal bandwidth of desired RF Rx signals 304 and 324, respectively…).											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini and WANG by incorporating wherein the at least one criteria is based, at least in part, on a level of interference detected on a carrier ,as taught by Wang146,in order to  perform interference cancelation(see[0001]).		
Regarding claim 3, the combination of the combination of Rimini and WANG and Wang146 teaches all features with respect to claim 2.							The combination of Rimini and WANG does not teach wherein the level of interference comprises a level of power coupling from a transmitter into a receiver chain.		Wang146 discloses wherein the level of interference comprises a level of power coupling from a transmitter into a receiver chain ([0049] The expected level of interference may be determined based on antenna isolation data, Rx carrier frequencies and the bandwidth of desired RF Rx signals 304 and 324, and knowledge of the Tx parameters from the aggressor transmitter such as the transmitted power level, carrier frequency and bandwidth of Tx signal 339)  and ([0036] RF Tx signal 224 may leak to victim receiver A 228 and victim receiver B 230 due to the large difference in signal power between RF Tx signal 224 and RF Rx signals 234/236 and due to limited isolation between aggressor transmitter 202 and the two victim receivers).
Examiner’s note: applicant defined level of power coupling from a transmitter into a receiver chain (e.g., function of Rx-Tx isolation and Tx Power) (see [0101]) US20190268911A1		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini and WANG by incorporating wherein the level of interference comprises a level of power coupling from a transmitter into a receiver chain ,as taught by Wang146,in order to  perform interference cancelation(see[0001]).				
Regarding claim 4, the combination of the combination of Rimini and WANG and Wang146 teaches all features with respect to claim 2.							The combination of Rimini and WANG does not teach wherein the level of interference comprises an overlap of the interference with allocated resource blocks (RBs).  			Wang146 discloses wherein the level of interference comprises an overlap of the interference with allocated resource blocks (RBs) ([0049]… the victim receivers may estimate the amount of interference power from interference signals 306 and 326 that is expected to overlap with the signal bandwidth of desired RF Rx signals 304 and 324, respectively…).											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini and WANG by incorporating wherein the level of interference comprises a level of power coupling from a transmitter into a receiver chain, as taught by Wang146,in order to  perform interference cancelation(see[0001]).				
Regarding claim 5, the combination of Rimini and WANG and Wang146, teaches all features with respect to claim 2.										The combination of Rimini and WANG does not teach wherein the level of interference comprises signal-noise- ratio (SNR) or reference signal received power (RSRP).			Wang146 discloses wherein the level of interference comprises signal-noise-ratio (SNR) or reference signal received power (RSRP) ([0058]…The strongest interference signal may be determined based on RSSI measurements of the interference signals received by each receiver antenna)( examiner note : RSSI teaches RSRP) and ([0044] The joint NLIC module 254 may send the Rx signals 249 and 263 to an interference over signal plus noise (Interference/(signal+noise) or simply I/(S+N)) estimator. Joint NLIC module 254 may then use the higher ISNR estimate to select which of the two Rx signals 249 or 263 to use to estimate the interference level at baseband)( examiner note: interference over signal plus noise (Interference/(signal+noise) or simply I/(S+N)) teaches signal-noise-ratio (SNR))	.		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini and WANG by incorporating wherein the level of interference comprises signal-noise- ratio (SNR) or reference signal received Wang146,in order to  perform interference cancelation(see[0001]).				
Regarding claim 20, the combination of Rimini and WANG and Wang146 teaches all features with respect to claim 19.										The combination of Rimini and WANG does not teach wherein the level of interference comprises at least one of: a level of power coupling from a transmitter into a receiver chain; an overlap of the interference with allocated resource blocks (RBs); or signal-noise-ratio (SNR) or reference signal received power (RSRP).								Wang146 discloses wherein the level of interference comprises at least one of:		a level of power coupling from a transmitter into a receiver chain; an overlap of the interference with allocated resource blocks (RBs) ([0049]… the victim receivers may estimate the amount of interference power from interference signals 306 and 326 that is expected to overlap with the signal bandwidth of desired RF Rx signals 304 and 324, respectively…) ; or signal-noise-ratio (SNR) or reference signal received power (RSRP).					It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini and WANG by incorporating wherein the level of interference comprises a level of power coupling from a transmitter into a receiver chain wherein the level of interference comprises at least one of: a level of power coupling from a transmitter into a receiver chain; an overlap of the interference with allocated resource blocks (RBs); or signal-noise-ratio (SNR) or reference signal received power (RSRP) ,as taught by Wang146,in order to  perform interference cancelation(see[0001]).
Regarding claims 6 and 21 the combination of Rimini and WANG and Wang146, teaches all features with respect to claims 1 and 18, respectively.					does not teach wherein the at least one criteria is based, at least in part, on a type of information received on or a mode of operation of at least one of the plurality of carriers.	
Wang146 discloses wherein the at least one criteria is based, at least in part, on a type of information received on or a mode of operation of at least one of the plurality of carriers([0020]The MIMO WiFi transceiver may also use information received from the LTE transmitter such as information on the power of the LTE transmitter, and information on the center frequency and bandwidth of the LTE Tx signal and([0049] The expected level of interference may be determined based on antenna isolation data, Rx carrier frequencies and the bandwidth of desired RF Rx signals 304 and 324, and knowledge of the Tx parameters from the aggressor transmitter such as the transmitted power level, carrier frequency and bandwidth of Tx signal 339).											It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini and WANG by incorporating wherein the at least one criteria is based, at least in part, on a type of information received on or a mode of operation of at least one of the plurality of carriers,as taught by Wang146,in order to  perform interference cancelation(see[0001]).
Regarding claim 8, the combination of Rimini, WANG and Wang146 teaches all features with respect to claim 6.											The combination of Rimini and WANG does not teach wherein the mode of operation of the at least one of the Page 2 of 10Amendment dated July 13, 2020Reply to Final Office Action of May 13, 2020 plurality of carriers is higher order multiple-input multiple-output (MIMO).				
Wang146 discloses wherein the mode of operation of the at least one of the plurality of carriers is higher order multiple-input multiple-output (MIMO) ([0004] each of the antennas may receive self-jamming interference from the same Tx interference signal source. For example, multiple antennas of a MIMO WiFi receiver may receive interference signals from an LTE transmitter co-located in the system) and ([0034] A joint NLIC may select one of two Victim receiver A 228 with the Rx frequency band 234 or victim receiver B 230 with the Rx frequency band 236 to cancel or mitigate the interference based on the stronger interference signal (i.e. at least one criteria).									It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini and WANG by incorporating wherein the mode of operation of the at least one of the Page 2 of 10Reply to Final Office Action of May 13, 2020 plurality of carriers is higher order multiple-input multiple-output (MIMO) ,as taught by Wang146,in order to  perform interference cancelation(see[0001]).		
Regarding claims 11 and 24, the combination of Rimini and WANG teaches all features with respect to claims 1 and 18, respectively.							the combination of Rimini and WANG does not teach wherein the UE supports a plurality of subscriptions, each subscription comprising at least one carrier and supported by at least one transmitter and at least one receiver, and wherein the at least one criteria is based, at least in part, on at least one receiver supporting at least one of the plurality of subscriptions.		Wang146 discloses wherein the UE supports a plurality of subscriptions (see fig. 2 and [0030], user terminal 102 Support an LTE subscription in the Aggressor transmitter 202 and WiFi subscription in the victim receiver A 228 and victim receiver B 230), each subscription comprising at least one carrier and supported by a transmitter and a receiver [0030] aggressor transmitter 202may transmit over an uplink carrier of an LTE system. Victim receiver A 228 and victim receiver B 230 may be two receivers of a MIMO WiFi transceiver that receive data over two WiFi downlink channels), and 						wherein the at least one criteria is based, at least in part, on receivers corresponding to the plurality of subscriptions ([0034]A joint NLIC may  select one of two Victim receiver A 228 with the Rx frequency band 234 or victim receiver B 230 with the Rx frequency band 236 to cancel or mitigate the interference based on the stronger interference signal (i.e. at least one criteria).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini and WANG by incorporating wherein the UE supports a plurality of subscriptions, each subscription comprising at least one carrier and supported by at least one transmitter and at least one receiver, and wherein the at least one criteria is based, at least in part, on at least one receiver supporting at least one of the plurality of subscriptions ,as taught by Wang146,in order to  perform interference cancelation(see[0001]).
Regarding claims 12 and 25, the combination of Rimini, WANG and Wang146 teaches all features with respect to claims 11 and 24, respectively.							The combination of Rimini and WANG does not teach wherein the at least one criteria is based on interference from an active transmitter supporting a subscription of the plurality of subscriptions to a receiver supporting a different subscription of the plurality of subscriptions.
Wang146 discloses wherein the at least one criteria is based on interference from an active transmitter supporting a subscription of the plurality of subscriptions to a receiver supporting a different subscription of the plurality of subscriptions ([0004] multiple antennas of a MIMO WiFi receiver may receive interference signals from an LTE transmitter co-located in the system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini and WANG by incorporating wherein the at least one criteria is based on interference from an active transmitter supporting a subscription of the plurality of subscriptions to a receiver supporting a different subscription of the plurality of subscriptions, as taught by Wang146, in order to perform interference cancelation (see [0001]).
Regarding claim 16, the combination of Rimini,WANG and Wang146 teaches all features with respect to claims 11.										The combination of Rimini and WANG does not teach wherein the plurality of subscriptions comprise long term evolution (LTE) subscriptions.					Wang146 discloses wherein the plurality of subscriptions comprise long term evolution (LTE) subscriptions ([0030] aggressor transmitter 202may transmit over an uplink carrier of an LTE system. Victim receiver A 228 and victim receiver B 230 may be two receivers of a MIMO WiFi transceiver that receive data over two WiFi downlink channels).				It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini and WANG by incorporating wherein the plurality of subscriptions comprise long term evolution (LTE) subscriptions ,as taught by Wang146,in order to  perform interference cancelation(see[0001]).								
Regarding claim 17, the combination of Rimini and WANG teaches all features with respect to claims 1.			
 does not teach wherein the at least one criteria comprises a weighted average of at least two criteria.						Wang146 discloses wherein the at least one criteria comprises a weighted average of at least two criteria ([0049] The expected level of interference (i.e. at least one criteria )may be determined based on antenna isolation data, Rx carrier frequencies and the bandwidth of desired RF Rx signals 304 and 324, and knowledge of the Tx parameters from the aggressor transmitter such as the transmitted power level, carrier frequency and bandwidth of Tx signal 339)( examiner note:” determined based on antenna isolation data, Rx carrier frequencies and the bandwidth of desired RF Rx signals 304 and 324, and knowledge of the Tx parameters from the aggressor transmitter such as the transmitted power level, carrier frequency and bandwidth of Tx signal 339” teaches “a weighted average of at least two criteria”.												It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini and WANG by incorporating wherein the at least one criteria comprises a weighted average of at least two criteria ,as taught by Wang146,in order to  perform interference cancelation(see[0001]).
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini in view WANG in view of Wang146 in view of Davydov et al US 20190239245 A1			
Regarding claim 7, the combination of Rimini,WANG and Wang146 teaches all features with respect to claim 6.											The combination of Rimini,WANG and Wang146 does not disclose wherein the type of information received on the at least one of the plurality of carriers is control channel information, further comprising prioritizing assigning the NLIC to the at least one of the plurality of carriers Davydov et al US 20190239245 A1 discloses wherein the type of information received on the at least one of the plurality of carriers is control channel information [0032] In another example, as illustrated in FIG. 2a, different beams can be  used for the transmission of physical downlink control channel (PDCCH) in  component carrier 1 (CC1) and physical downlink shared channel (PDSCH) in  component carrier 2 (CC2)), further comprising prioritizing assigning the NLIC to the at least one of the plurality of carriers over a carrier with data channel information [0067] In another example, reception type combination A+B+C+D can be prioritized by the UE over other combinations.  In another example, reception type PDCCH can be prioritized over reception type PDSCH.						It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini ,WANG and Wang146 by incorporating wherein the type of information received on the at least one of the plurality of carriers is control channel information, further comprising prioritizing assigning the NLIC to the at least one of the plurality of carriers over a carrier with data channel information ,as taught by Davydov ,in order to avoid the collision between  PDCCH and PDSCH.
Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini in view of WANG in view of Wang146 in view of Takahashi et al US 20160173214 A1			 	
Regarding claim 9, the combination of Rimini, WANG and Wang146 teaches all features with respect to claim6.											The combination of Rimini, WANG and Wang146 does not disclose wherein the mode of operation of the at least one of the plurality of carriers is gapless measurement.			Takahashi et al US 20160173214 A1 discloses wherein the mode of operation of the at least one of the plurality of carriers is gapless measurement.[0003] the  mobile station UE is capable of performing a measurement in the carrier  belonging to the frequency band #21 (or the frequency band #1) without a gap.) and  ([0006] the mobile station UE is capable of  performing an inter-frequency measurement without a gap in CA performed using  the frequency band of the 800 MHz band, the frequency band of the 1.5 GHz band,  and the frequency band of the 2 GHz band.										It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the combination of Rimini ,WANG and Wang146 by incorporating wherein the mode of operation of the at least one of the plurality of carriers is gapless measurement ,as taught by Takahashi ,in order to provide a mobile station and a radio base  station which make it possible to properly determine whether or not the mobile  station UE is capable of performing an inter-frequency measurement without a  gap in CA performed using three or more frequency bands(see[0008])
	Regarding claim 23, the combination of Rimini, WANG and Wang146 teaches all features with respect to claim 21.										The combination of Rimini,WANG and Wang146 does not disclose wherein the mode of operation of the at least one of the plurality of carriers comprise at least one of: higher order multiple-input multiple-output (MIMO) or gapless measurement.					Takahashi et al US 20160173214 A1 discloses wherein the mode of operation of the at least one of the plurality of carriers comprise at least one of: higher order multiple-input multiple-output (MIMO) or gapless measurement. [0003] the mobile station UE is capable of performing a measurement in the carrier belonging to the frequency band #21 (or the frequency band #1) without a gap.) and  ([0006] the mobile station UE is capable of  performing an inter-frequency measurement without a gap in CA performed using  the frequency band of the 800 MHz band, the frequency band of the 1.5 GHz band,  and the frequency band of the 2 GHz band.										It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the combination of Rimini ,WANG and Wang146 by incorporating wherein the mode of operation of the at least one of the plurality of carriers comprise at least one of: higher order multiple-input multiple-output (MIMO) or gapless measurement, as taught by Takahashi in order to provide a mobile station and a radio base  station which make it possible to properly determine whether or not the mobile  station UE is capable of performing an inter-frequency measurement without a  gap in CA performed using three or more frequency bands(see[0008])
	Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini in view of WANG in view of Wang146 in view of LOEHR et al US 20190313375 A1		
Regarding claim 10, the combination of Rimini. WANG and Wang146 teaches all features with respect to claim6.										The combination of Rimini, WANG and Wang does not wherein the type of information received on the at least one of the plurality of carriers is control information for at least one other carrier.												LOEHR et al US 20190313375 A1 discloses wherein the type of information received on the at least one of the plurality of carriers is control information for at least one other carrier ([0042] a control channel transmitted on a first carrier assigns resources that concern a second carrier, i.e., resources on a second carrier or resources related to a second carrier; (cross carrier scheduling).										It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini, WANG and Wang by incorporating wherein the type of information received on the at least one of the plurality of carriers is control information for at least one other carrier, as taught by LOEHR in order to perform cross carrier scheduling.									
Regarding claim 22, the combination of Rimini, WANG and Wang146 teaches all features with respect to claim 21.										The combination of Rimini, WANG and Wang146 does not wherein the type of information received on the at least one of the plurality of carriers comprises at least one of: control information for the same carrier or control information for at least one other carrier.		LOEHR et al US 20190313375 A1 discloses wherein the type of information received on the at least one of the plurality of carriers comprises at least one of: control information for the same carrier or control information for at least one other carrier ([0042] a control channel transmitted on a first carrier assigns resources that concern a second carrier, i.e., resources on a second carrier or resources related to a second carrier; (cross carrier scheduling).			It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini,WANG and Wang146 by incorporating wherein the type of information received on the at least one of the plurality of carriers comprises at least one of: control information for the same carrier or control information for at least one other carrier, as taught by LOEHR in order to perform cross carrier scheduling.
	Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini in view of WANG in view of Wang146 in view of Dhanda et al US 20160150568 A1.	
Regarding claims 13 and 26, the combination of Rimini, WANG and Wang146 teaches all features with respect to claims 11 and 24, respectively.							The combination of Rimini, WANG and Wang146 does not disclose wherein a receiver supporting a subscription with active voice communications is prioritized in the NLIC assignment over a receiver supporting a subscription with active data communications.			Dhanda et al US 20160150568 A1 discloses wherein a receiver supporting a subscription with active voice communications is prioritized in the NLIC assignment over a receiver supporting a subscription with active data communications. [0003] To address the issues presented by desensitization or interference, in current DSDA devices if there is a co-existence or transmit (Tx)-receive (Rx)/Tx-Tx conflict when one subscription is performing data transfer and the other subscription is in a voice call or performing any signaling procedures, the subscription doing data transfer is assigned lower priority and its transmissions will be blanked (i.e., Tx blanking) to prevent performance degradation of the other subscription.  However, Tx blanking often leads to data stalls/timeouts and abnormal temporary block flow (TBF) releases for the blanked subscription.					It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini, WANG and Wang146 by incorporating wherein a receiver supporting a subscription with active voice communications is prioritized in the NLIC assignment over a receiver supporting a subscription with active data communications, as taught by Dhanda, in order to prevent performance degradation of the other subscription.	
	
Claims 14-15 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over the Rimini in view of WANG in view of Wang146 in view of Challa et al US 2015/0057046A1.			
Regarding claims 14 and 27, the combination of Rimini, WANG and Wang146 teaches all features with respect to claims 11 and 24, respectively.							the  combination of Rimini ,WANG and Wang146 does not disclose wherein a receiver supporting a subscription with critical information comprising at least one of page decoding information, aperiodic system information block (SIB), or aperiodic master information block (MIB), is prioritized in the NLIC assignment over a receiver supporting another subscription.		Challa et al US 2015/0057046A1 discloses wherein a receiver supporting a subscription with critical information comprising at least one of page decoding information, aperiodic system information block (SIB), or aperiodic master information block (MIB), is prioritized in the NLIC assignment over a receiver supporting another subscription[0007] legacy devices and networks typically prioritize receiving the SIB blocks associated with the first subscription over tune away to the second subscription to ensure that the ongoing data session on the first subscription is maintained…).									It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini, WANG and Wang146 by incorporating wherein a receiver supporting a subscription with critical information comprising at least one of page decoding information, aperiodic system information block (SIB), or aperiodic master information block (MIB), is prioritized in the NLIC assignment over a receiver supporting another subscription, as taught by Challa, in order to ensure that the ongoing data session on the first subscription is maintained.	
Regarding claims 15 and 28, the combination of Rimini, WANG, Wang146 and Challa teaches all features with respect to claims 14 and 27, respectively.						The combination of Rimini and WANG does not disclose switching the NLIC assignment from a receiver to the receiver with the critical information before decoding the critical information; and switching the NLIC assignment back after the decoding of the critical information
Wang146 discloses switching the NLIC assignment from a receiver to the receiver with the critical information before decoding the critical information; and switching the NLIC assignment back after the decoding of the critical information(see Wang: Fig.4 and [0056]-[0064]  discuss process for a joint NLIC operation to estimate and remove interference signals(i.e. critical information) received by multiple victim receivers of a communication system wherein the victim receivers select the strongest of the interference signals received by the multiple receiver antennas as the interference signal for which to perform NLIC operation first.													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rimini and WANG by incorporating wherein the at least one criteria comprises a weighted average of at least two criteria ,as taught by Wang146,in order to  perform interference cancelation(see[0001]).
Response to Remarks/Arguments
Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons. Applicant’s amendment to claims necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELTIF AJID/Examiner, Art Unit 2478             

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478